Citation Nr: 1508328	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for right hand disability, to include arthritis, claimed as a residual of an in-service injury.

2.  Entitlement to an increased (compensable) rating for residuals of avulsion fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied an increased rating for the Veteran's service-connected avulsion fracture of the right fifth finger and denied service connection for a right hand injury.  During the pendency of the appeal, the RO in Detroit, Michigan, took jurisdiction of the case.

This matter was remanded in January 2014 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets an additional remand, but to decide the claim based on the evidence of record would be prejudicial to the Veteran.

In January 2014, the Board remanded this matter in part for a VA examination.  The record reflects that the Veteran was scheduled for a VA examination in September 2014.  The record contains documentation indicating that the examination was cancelled by the Veteran and including the notation "r/s per veteran."  This language is unclear but raises the question as to whether the Veteran requested that his examination be rescheduled.  Given this uncertainty in the record, the Board finds that a remand is necessary to provide the Veteran an opportunity to appear for another hearing.


Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from January 2014 to present.

2.  After the above is complete, contact the Veteran and attempt to reschedule and conduct a VA examination pursuant to the remand instructions contained in the Board remand dated January 2014.  Any notice sent to the Veteran regarding the date and time of a scheduled VA examination should be associated with the claims file.

3.  Thereafter, regardless of whether the Veteran reports for an examination, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney must be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

